

116 S2635 : Saudi Fugitive Declassification Act of 2019
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC116th CONGRESS1st SessionS. 2635IN THE HOUSE OF REPRESENTATIVESOctober 21, 2019Referred to the Committee on the JudiciaryAN ACTTo require the Director of the Federal Bureau of Investigation to declassify any and all
			 information relating to whether the government of Saudi Arabia assisted a
			 citizen or national of Saudi Arabia in departing the United States while
			 the citizen or national was awaiting trial or sentencing for a criminal
			 offense committed in the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Saudi Fugitive Declassification Act of 2019. 2.Declassification of any and all information relating to actions by government of Saudi Arabia to assist persons in departing United States who were awaiting trial or sentencing in United StatesNot later than 30 days after the date of the enactment of this Act, the Director of the Federal Bureau of Investigation, in coordination with the Director of National Intelligence, shall declassify any and all information related to whether the government of Saudi Arabia materially assisted or facilitated any citizen or national of Saudi Arabia in departing from the United States while the citizen or national was awaiting trial or sentencing for a criminal offense committed in the United States.Passed the Senate October 17, 2019.Julie E. Adams,Secretary